Citation Nr: 0945748	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the RO.  The Board remanded the issue in 
January 2008 for further development of the record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  PTSD is not shown to be due to event or incident of the 
Veteran's period of service.  The Veteran's claimed 
stressor(s) could not be verified.


CONCLUSION OF LAW

The Veteran's PTSD is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2004 and February 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the February 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his current claim in July 2004.  His 
alleged stressors were feeling "unsafe" in Vietnam and 
being horrified by the large spiders and indigenous bugs in 
Vietnam.  Further, the Veteran reported that in some time 
around November 25, 1966, he witnessed a "man shot on the 
perimeter by V.C."  Another stressful event was the "Napalm 
strike on Vietcong battalions close to our division."  Also, 
reportedly his division lost a guy on an "ammo run."

Service personnel records show that the Veteran did have 
service in Vietnam from October 24, 1966 to October 23, 1967.  
Post service VA and private facility medical records include 
the diagnosis of PTSD, based on the Veteran's service in 
Vietnam.  An October 2005 VA treatment record noted a history 
of depression/PTSD and a November 2006 VA treatment record 
diagnosed major depressive disorder and recurrent features of 
PTSD.  In a November 2006 private treatment record, the 
psychologist indicated that he had been treating the Veteran 
since May 2006.  The psychologist commented, "it has become 
clear that he suffers post traumatic stress disorder, 
referencing his service in Vietnam."  

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  In this regard, 
the Board notes that the RO researched the Veteran's unit 
records to verify the occurrence of his claimed stressor(s).  
A January 2009 request was sent to National Personnel Records 
Center (NPRC) to verify the Veteran's claimed stressors which 
included witnessing a man being shot on the perimeter by 
V.C., the Napalm strike on Vietcong battalions close to his 
division and losing a guy from his division during an ammo 
run.  The response was that those records were not maintained 
at NPRC.  However, a October 2009 response from the National 
Archives and Records Administration (NARA) was to the effect 
that a search of unit history failed to show any unit 
casualties. With regard to the Veteran's claimed stressor of 
being horrified by the large spiders and indigenous bugs of 
Vietnam, such fears (phobias) are insufficient to meet the 
DSM-IV criteria for "stressor" sufficient to produce PTSD. 

The Board is aware that medical professionals have linked the 
Veteran's diagnosed PTSD to his experiences in Vietnam.  In 
this regard, the Board notes that the Court has held 
repeatedly that, where there is a current diagnosis of PTSD, 
it must be presumed that the physician(s) making the 
diagnosis accepted the sufficiency of the in-service 
stressor(s).  Nevertheless, since the examiner does not 
generally have firsthand knowledge of whether a stressor 
actually occurred, credible evidence is required to verify 
that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the requisite diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of the Veteran's claimed in-service 
stressor.  Despite his contentions, without credible evidence 
of an in-service stressor(s) the Veteran cannot meet the 
criteria for service connection for PTSD.  The Board 
emphasizes at this point that this decision does not imply 
that the Veteran is insincere.  The law is clear the record 
must contain service records or other corroborative evidence 
that substantiates the occurrence of an in-service stressor.  
See Gaines v. West, 11 Vet. App. at 357-58 (1998).

To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed PTSD.  See 38 U.S.C.A. § 5103A(d).  In this case, the 
Veteran's currently diagnosed PTSD is not at issue.  Rather, 
the evidence of record fails to establish verification of the 
claimed stressor(s).  Thus, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran and an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

As the Veteran fails to provide evidence of an in-service 
stressor(s) during his time of service in Vietnam, service 
connection for PTSD is not warranted.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


